Citation Nr: 0946533	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1990 to September 1990 and from February 1991 to 
December 1996.  Service in Southwest Asia during the Persian 
Gulf War and receipt of the Receipt of the Combat Infantryman 
Badge are indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which, in part, granted service connection for 
PTSD.  A 30 percent initial disability rating was assigned, 
effective from August 5, 2000.  The claims folder was 
subsequently transferred to the White River Junction, Vermont 
RO. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Vermont 
RO in July 2006.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In March 2007, the Board remanded the Veteran's claim for 
additional evidentiary development.  In a July 2008 rating 
decision, the VA Appeals Management Center (AMC), increased 
the Veteran's PTSD disability rating to 50 percent.  The same 
decision also held that the May 2003 rating decision was 
clearly and unmistakably erroneous in the assignment of the 
initial effective date for service connection for PTSD.  An 
effective date of March 12, 2002 was assigned to represent 
the date the Veteran filed his initial claim of service 
connection for PTSD.  The Veteran has not indicated his 
disagreement with this new effective date and the case is 
once again before the Board.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

Additionally submitted evidence

Following the July 2008 supplemental statement of the case, 
the Veteran's representative submitted additional lay 
statements directly to the Board.  While pertinent, these 
documents were unaccompanied by a waiver and have not been 
considered by the agency of original jurisdiction.  See 
38 C.F.R. § 1304 (2009).  Nevertheless, there can be no 
prejudice to the Veteran in the Board's reviewing these 
documents in the first instance as they are cumulative of 
other evidence that was previously contained in the Veteran's 
claims folder.  Specifically, the lay statements that were 
recently submitted describe PTSD symptomatology that was 
previously of record.  They do not describe a worsening of 
symptoms.  As such, the Board may proceed to adjudicate the 
claim. 


FINDING OF FACT

The Veteran's PTSD is manifested by chronic sleep impairment, 
hypervigilance, anxiety, intrusive thoughts, decreased 
memory, suicidal ideation, impaired impulse control, 
inability to establish and maintain effective relationships, 
olfactory hallucinations, and persistent danger of hurting 
others.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for the Veteran's PTSD are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In March 2007, the Board remanded the case to the AMC in 
order to obtain additional VA treatment records, obtain the 
Veteran's vocational rehabilitation file, and schedule him 
for a VA examination.  The Veteran was also to be provided 
with the appropriate release forms in order to authorize VA 
to obtain the Veteran's employment records including any 
filed grievances.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC obtained the requested VA 
outpatient treatment records and vocational rehabilitation 
file.  The Veteran was afforded an additional VA examination 
in February 2008 and he was provided with the necessary forms 
to release his employment information to the VA in June 2007.  
He did not complete and return these forms.  The Veteran's 
claim was readjudicated in a July 2008 rating decision and a 
July 2008 SSOC.  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

As the May 2003 rating decision granted the Veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the disability at 
issue.  The Veteran was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve a 
higher initial rating for the service-connected disability at 
issue 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a June 1, 2007 letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The June 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced June 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that the above-mentioned June 2007 VCAA 
notice letter was mailed to the Veteran after initial 
adjudication of his claim by the RO.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, there is no 
timing problem since the Veteran's claim was readjudicated in 
the July 2008 rating decision and SSOC, following the 
issuance of the June 2007 letter, and the essential fairness 
of the adjudication was not affected.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, vocational rehabilitation records, and provided him 
with two VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in April 2003, 
and February 2008.  The reports from these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record, and supportive rationale.  Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  The Board therefore concludes that 
the examinations are adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in June 2006 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  In order to warrant a 70 percent 
disability rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school family relations, judgment, thinking, or mood.  
For reasons explained in greater detail below, the Board 
concludes that a 70 percent rating is not warranted.  

During the April 2003 VA examination, the Veteran indicated 
that he has had passive suicidal ideation within the past 
year.  While the Board is aware that the Veteran denied 
having suicidal thoughts on multiple occasions following this 
examination, see, e.g., a February 2005 VA outpatient 
treatment record, the Board finds that the suicidal ideation 
criteria has been demonstrated.  

The February 2008 VA examination stated that the Veteran does 
not engage in obsessive or ritualistic behavior.  Similarly, 
the April 2003 VA examiner stated that the Veteran "has no 
obsessions."  In this case the evidence of record does not 
indicate that the Veteran has obsessional rituals which 
interfere with routine activities. 

A review of the record indicates that the Veteran's speech 
was described as rapid and pressured during the April 2003 VA 
examiner.  Additional treatment reports and VA examinations 
have not revealed any deficiencies with the Veteran's speech.  
To wit, during the February 2008 VA examination, the 
Veteran's speech was described as unremarkable and a VA 
outpatient treatment record from March 2003 observed that the 
Veteran's speech was of normal tone, rate, and volume.  
Accordingly, the evidence of record does not show that the 
Veteran's speech has ever been intermittently illogical, 
obscure or irrelevant and the Veteran does not appear to 
contend otherwise. 

The record does not include any medical or lay evidence 
suggesting that the Veteran has near-continuous panic or 
depression that affects his ability to function 
independently, appropriately and effectively.  While the 
Veteran does have depression, the record does not indicate 
that it has caused him to miss work.  See a February 2003 VA 
treatment record.  And while the Veteran has withdrawn from 
family activities due to depression, there is no indication 
that it affects his ability to function. 

In a July 2003 VA outpatient treatment note, the Veteran is 
described as having problems controlling his behavior when 
angry.  Indeed the record is replete with examples of the 
Veteran's unprovoked irritability which occasionally erupt 
into violence.  For example, during the February 2008 VA 
examination, the Veteran indicated that he has had multiple 
situations in which his anger went into rage, at one point 
almost choking a coworker when she tried to touch his neck to 
adjust his tie.  As such, the Board finds that the impaired 
impulse control criteria have been demonstrated. 

The April 2006 VA examination report noted that the Veteran 
was oriented to person, time, and place.  This is congruent 
with the VA outpatient treatment records that describe the 
Veteran as alert and oriented.  See, e.g., a February 2005 VA 
treatment record.  Similarly, the evidence of record does not 
indicate that the Veteran neglects his personal appearance or 
hygiene.  The February 2008 VA examiner described the Veteran 
as clean, neatly groomed and appropriately dressed. 

While the evidence of record indicates that the Veteran has 
difficulty at work due to his irritability, there is no 
indication that he has difficulty adapting to stressful 
circumstances.  Indeed the record indicates that the Veteran 
has been undergoing a contentious divorce proceeding while 
remaining employed.  See the February 2008 VA examination. 

With respect to his inability to establish and maintain 
effective relationships, the evidence of record indicates 
that the Veteran was recently divorced from his wife of 
sixteen years.  See, e.g., the February 2008 VA examination 
[indicating that the Veteran was married in 1991 and divorced 
in 2007]  Due to his irritability and anger management 
problems has been requested to avoid interacting with other 
employees as much as possible while at work.  Id.  While 
treatment records from February 2003 indicate that the 
Veteran participated in boy/cub scout activities with his 
son, the record indicates that his children have been placed 
in foster care and the Veteran.  A treatment record from 
March 2003 indicates that the Veteran lacks civilian friends.  
Accordingly, the Board finds that the Veteran has the 
inability to establish and maintain effective relationships. 

The Board additionally observes that the Veteran has been 
assigned GAF scores ranging from 45 in the February 2008 VA 
examination to 75 in an April 2003 treatment record.  As 
discussed above, a GAF score of 45 is consistent with serious 
symptoms whereas a score of 75 is consistent with symptoms 
that, if present, are transient.  In October 2009, the 
Veteran's representative stated that the Court in Bowling v. 
Principi, 15 Vet. App. 1, 14-15 (1996) held that it was 
clearly erroneous, and remanded the case, for failing to 
grant a disability rating in excess of 50 percent for PTSD 
where the Veteran's recent GAF scores were in the range of 
50-53.  See the October 2009 Informal Hearing Presentation, 
page 4.

Upon review, the Board finds that the Veteran's 
representative's reliance on Bowling to be misplaced.  
Specifically, in that case the Court remanded the Veteran's 
claim, in part, for the Board to explain why, "where the 
most recent evidence showed GAF scores of 50 twice in January 
1999 and 53 in the year prior and where the other recent 
evidence showed a GAF score of 50, the Board chose to 
characterize the Veteran's GAF score range as 55-60 and 
thereby apply Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[discussing that a GAF score of 55-60 indicates moderate 
difficult in social, occupational, or school functioning] 
rather than characterize the Veteran's GAF score range as, 
for example, 50-53 and consider the Veteran to have either 
serious symptoms or serious impairment as described in the 
DSM-IV criteria."  Bowling at 14-15.  Contrary to the 
arguments made by the Veteran's representative, the Court in 
Bowling did not find the Board's discussion to be clearly 
erroneous but rather remanded the case for the Board to 
provide additional reasons and bases for its decision.  

As noted above the Veteran was assigned a GAF score of 45 
during the February 2008 VA examination.  While a GAF score 
of 45 is indicative of severe symptoms, a GAF score is not 
the sole determinative factor in the assignment of an 
increased disability rating.  

As noted above, to warrant a 70 percent disability rating the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case the 
Veteran has shown social impairment resulting in impairment 
in his family and work relations.  While the April 2003 VA 
examiner stated that the Veteran is granted some leeway at 
work, there is no indication that his occupational 
functioning had decreased or that he has deficiencies in 
school.  Indeed, the Veteran's vocational rehabilitation 
records indicate that he did well academically.  See a March 
14, 2005 report.  Moreover, the Veteran's judgment and 
thinking have remained intact and he has remained employed.  

While aware that the Veteran has been recently described as 
having severe symptoms, based on a review of all of the 
evidence, the Board concludes that an increased rating to 70 
percent is not warranted because the Veteran has displayed 
only three of the nine factors necessary for a higher 
disability rating, namely impaired impulse control, suicidal 
ideation, and the inability to establish and maintain 
effective relationships. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.  

The Board has also considered the Veteran's entitlement to a 
100 percent disability rating.  However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  There 
is also no evidence that the Veteran has any memory loss for 
names of close relatives, own occupation or own name.  He has 
been consistently described as properly groomed and fully 
orientated.  The record does, however, indicate that the 
Veteran has olfactory hallucinations and that he was 
physically abusive to his family.  While it is not clear how 
often these hallucinations occur or whether the Veteran 
presents a persistent danger of hurting others, for the sake 
of this appeal, the Board will assume that the Veteran 
suffers from persistent hallucinations and is a persistent 
danger of hurting others.  Accordingly the Veteran has 
demonstrated only two of the seven criteria for a 100 percent 
disability rating. 

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the Veteran and reflected 
in the record is more reflective of occupational and social 
impairment consistent with the currently assigned 50 percent 
rating.  An increased rating is therefore denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 50 percent.  The April 2003 VA 
examination and VA outpatient treatment records indicate that 
the disability has remained relatively stable throughout the 
period.  While the Board is aware that the February 2008 VA 
examination report indicates that the Veteran's functioning 
has decreased in the past year, as discussed above, his 
symptomatology remains consistent with the currently assigned 
50 percent disability rating.  Indeed, following the 
Veteran's February 2008 VA examination, his disability rating 
was increased by the RO to 50 percent, effective from the 
date of service connection.  In this case the evidence of 
record does not indicate that the Veteran's disability was 
any more or less severe during the appeal period.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a counselor.  While the Veteran's 
PTSD symptomatology includes irritability and impaired work 
relationships, there is no indication that this disability 
has caused him to miss work or creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


